Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, claim 7 cites the limitation “Mutually opposite side walls which are oriented in a V-Shape relative to one another.” The term V-Shape is indefinite, it is unclear what the metes and bounds are of a V-shape [for example, based on font, individual handwriting (e.g. cursive), etc.]. For the purposes of examination, the limitation will be interpreted as “mutually opposite side walls which extend in opposite direction and upward.
Due to its dependency on claim 7, Claim 8 is similarly rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes (US Patent No 8286953 B2).
Regarding Claim 1, Barnes teaches A workpiece storage device for elongate workpieces of shaft-like form (see 115), wherein the workpieces are at least rotationally symmetrical relative to longitudinal axes of the workpieces and which have along each longitudinal axis of each workpiece at least one projection extending in a peripheral direction (See shaft 115), wherein the at least one projection protrudes radially outwards relative to a workpiece region arranged immediately axially adjacent thereto(See fig 2), the workpiece storage device comprising:
a base plate (315) ; and
a plurality of workpiece holders (135 and 145)  which are fastened to the base plate and protrude upwards from the base plate (See figure 3) and which define workpiece receiving surfaces (See figure 3, holders hold workpiece 115), wherein, in each case, at least two workpiece holders (135 and 145) of the plurality of workpiece holders are associated with each workpiece of the workpieces (115) to be received (see figure 3), and
wherein the respective at least two workpiece holders are spaced apart from one another and oriented relative to one another such that the longitudinal axis of the respective workpiece placed thereon from above slopes relative to a horizontal in such a manner that the respective workpiece moves under a force of gravity, following a slope, until a projection of the respective workpiece comes into contact with one workpiece holder of the at least two workpiece holders (Barnes Col 6 Line 28-33 “To receive and position the shaft of an arrow 115 in a specific plane, the jig base 130 comprises a lower receptacle, holder, clamp, clip or other receiving device collectively referred to as a receptacle 145 for receipt of the arrow 115 by the nock 125 as well as an upper receptacle 135 for receipt of the arrow 115 at a point along the shaft.” See figure 3 of Barnes where arrow is held on both workpiece holders at an angle).
Regarding Claim 6, Barnes as modified teaches all the limitations of claim 1 and in addition teaches wherein each workpiece holder (135 and 145) of the plurality of workpiece holders comprises an opening on an upper side of the respective workplace holder (See figure 3 for opening at 135 on upper side and Fig 3 where 115 is inserted at 145 ), wherein the opening is open to on a top end of the respective workplace holder opposite from the base plate (See Fig 2 and 3).
Regarding Claim 9, Barnes teaches all the limitations of claim 6 and in addition teaches wherein each workpiece holder of the plurality of workpiece holders (135 and 145) comprises a first portion extending perpendicularly upwards starting from the base plate and (See annotated Fig A), for providing the slope (See Annotated Fig A), at least a second portion which adjoins the first portion and is at an angle relative thereto (See Annotated Fig A).

    PNG
    media_image1.png
    638
    743
    media_image1.png
    Greyscale

Annotated Figure A (Figure 3 of Barnes)
Regarding Claim 12, Barnes teaches all the limitations of claim 1 and in addition teaches wherein each workpiece holder of the plurality of workpiece holders (145 and 135) comprises a first portion (See Annotated Fig A) extending perpendicularly upwards starting from the base plate and, for providing the slope (See Annotated Fig A), at least a second portion which adjoins the first portion and is at an angle relative thereto (See Annotated Fig A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US Patent No 8286953 B2).
Regarding Claims 2-3, 10-11, and 13-14 Barnes teaches all the limitations of claims 1, 9 and 12 respectively and appears to teach wherein the slope lies in a range from 5-45° or wherein the slope lies in a range from 10-30° (from the figures). However, recognizing that the drawings are not explicitly to scale, it is noted that the slope it is not explicitly taught by Barnes.
However, Barnes does teach an angle and the angles purpose seems to be directed to allowing the workpiece to too slide down the slope under a force of gravity following the slope until a portion of the workpiece comes into contact with one work piece holder. Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above. Therefore, since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Barnes it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to have the slope be in the range of 10-30°. Further in the instant application Paragraph [0022] applicant has not disclosed any criticality for the claimed limitations.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Neal (US 20150190922 A1).
Regarding Claim 4, Barnes teaches all the limitations of claim 1 but does not explicitly teach wherein at least one region of the plurality of workpiece holders, protruding from the base plate of the plurality of workpiece holders comprises a sheet metal.
	However, Neal teaches a work holder that can be made of different materials (Neal [0032] “The tool holder is normally made of injection molded plastic, but can also be made of other materials or processes in order to achieve the same form; such as blow molded plastic, rotational molded plastic, wood, cast or machined metal, and the like.”) It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a work holder of metal, as doing so would be provide a stronger material to allow for holding heavy workpieces such as engine parts or pistons and since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art see section 2144.07 p. 2100-143 of the MPEP. 
Further in regards to Claim 4, the product of a workpiece holders formed of sheet metal does not appear to structurally limit the claim. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is held unpatentable even though the prior art was made by a different process. It would have been obvious to form the product workpiece holder in any manner for the purpose of holding work pieces. It would be obvious to form the workpiece holder out of sheet metal, as doing so would require less material, allowing for a more economical production of the part, while maintaining the strength of the part and allowing the holder to hold heavier workpieces.
	Regarding Claim 5, Barnes as modified teaches all the limitations of claim 4 but does not explicitly teach wherein the sheet metal has a thickness in a range from 4 to 12 mm. 
However, the thickness of the sheet metal would affect the cost of producing the work holders and the strength of the work holders and the type of work pieces the holders are able to hold . Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above. Therefore, since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Barnes as modified above it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to make the sheet metal have a thickness in a range of 4 to 12 mm. Further in the instant application Paragraphs [0008] and [0021] applicant has not disclosed any criticality for the claimed limitations.
Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Li (CN 108656066 A).
	Regarding Claim 7 Barnes teaches all the limitations of claim 6 and further teaches all the limitations of claim 6, but does not explicitly teach wherein each opening further comprises mutually opposite side walls which are oriented in a V-shape relative to one another.
	However, Li does teach, as best understood by examiner, a similar configuration wherein each opening of a work holder (11) comprises mutually opposite walls which are oriented in a V-Shape relative to one another (See Figure 1 of Li).
	It would be obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the workpiece holders to accommodate the workpiece that is intended to be held, and a wide V-shape would allow for most work pieces to be held, would use less material and would allow for the ability to handle different shaped work pieces. 
Regarding Claim 15, Barnes teaches all the limitations of claim 1 but does not explicitly teach wherein the plurality of workpiece holders is fastened to the base plate in a regular matrix.
However, Li does teach a series of workpiece holders fastened to the base plate in a regular matrix (See figure 1 of Li). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barnes to be a multitude of workpiece holders and arranged in a regular matrix, as doing so would allow for the holding of multitude of workpieces at the same time and allow for them to be situated in an orderly fashion so that a user would be easily able to evaluate what workpiece is in each position.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Ziske (US Patent Pub No 20050194330 A1)
Regarding Claim 8, Barnes as modified teaches all the limitations of claim 7 but does not explicitly teach wherein the side walls have a coating to provide the workpiece receiving surfaces, and wherein the coating has a lower sliding friction than a material of the side walls.
	However, Ziske does teach a holder with a channel with a coating (“Ziske Para [0010] “The elongate channel member can be formed from any suitable material, such as durable plastic, metal, combinations thereof and the like, and can comprise any appropriate finish and/or coating, including painted, plastic coatings, deposit coatings and the like.”) 
	It would be obvious to one of ordinary skill in the art before the effective filing date of invention to apply a coating with a lower sliding friction than a material of the side walls as advantageously taught by Ziske to keep the workpieces in the holder in the proper position so they remain readily accessible to the user and to reduce any unnecessary movement if the work piece is worked on while in the holder.
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Helmut (EP 2314414 A1).
	Regarding Claim 16, Barnes teaches A workpiece handling system comprising:
at least one workpiece storage device having:
a base plate (315); and
a plurality of workpiece holders (135 and 145) which are fastened to the base plate and protrude upwards from the base plate and which define workpiece receiving surfaces (See annotated Figure A and Fig 3 of Barnes), wherein, in each case, at least two workpiece holders of the plurality of workpiece holders are associated with a workpiece to be received (See figure 3 where workpiece 115 is held by 135 and 145), and
wherein the respective at least two workpiece holders are spaced apart from one another and oriented relative to one another such that a longitudinal axis of a respective workpiece placed thereon from above slopes relative to a horizontal in such a manner that the respective workpiece moves under a force of gravity, following a slope, until a projection of the respective workpiece comes into contact with one workpiece holder of the at least two workpiece holders (Barnes Col 6 Line 28-33 “To receive and position the shaft of an arrow 115 in a specific plane, the jig base 130 comprises a lower receptacle, holder, clamp, clip or other receiving device collectively referred to as a receptacle 145 for receipt of the arrow 115 by the nock 125 as well as an upper receptacle 135 for receipt of the arrow 115 at a point along the shaft.” See figure 3 of Barnes where arrow is held on both workpiece holders at an angle); But does not explicitly teach a robotic arm configured to handle workpieces received on the at least one workpiece storage device. 
However Helmut does teach a similar configuration of a work piece holder that includes a robotic arm (15) configure to handle workpieces received on the at least one workpiece storage device (Helmut Para [0050] “The calculated positions can be passed on to the robot control, which can then take the workpieces out of the magazine one by one, or put them in it or put them back, for example by means of a gripper 15 with fingers 16 with which a workpiece 13 can be held around the circumference as shown in figure 6, and can be moved in the Z-Z' direction perpendicular to the top surface 5 of the table 2, as shown in figure 6.”).
It would be obvious to one of ordinary skill in the art to include a robotic arm to handle workpieces received on the workpiece holder as doing so would automate the process of handling the workpieces, not requiring human interaction and allowing the process to be automatic. 
Regarding claims 17, Barnes as modified teaches all the limitations of claim 16 and in addition teaches wherein the at least one workpiece storage device is fixed in a defined position (see Fig 2 of Barnes where base 315 and both attached holders 135 and 145 are stationary and fixed to each other).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fisk teaches a work holder of a similar configuration (US Patent No 8764000 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723